 378DECISIONSOF NATIONALLABOR RELATIONS BOARDSprouse-ReitzCompany,Inc.andRetailClerksUnion Local 324, Retail ClerksInternational As-sociation,AFL-CIO. Case 21-CA-7383November22, 1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNNational Labor Relations Act, as amended,hereinaftercalled the Act.Pursuant to notice,a hearing was held before me atSanta Ana, California,on April 18,19, and 20, 1967. Allparties were represented at the hearing and were affordedfullopportunity to be heard,to introduce relevantevidence,and to file briefs with me.The parties waivedoral argument and on June 12 filed briefs with me.Upon consideration of the entire record and the briefsof the parties,and upon my observation of the witnesses,Imake the following:On August 1, 1967, Trial Examiner James T.Barker issued his Decision in the above-entitledproceeding, finding that the Respondent had not en-gaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel and Charging Party filed exceptions to theTrial Examiner's Decision with supporting briefsand Respondent filed a brief in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions,' and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.IWe agree with the Trial Examiner that the decision of the court inRetail ClerksUnion,Local 1179, AFL-CIO v. N L R B,376 F 2d 186(C.A 9, 1967),does not compel a finding of a bad-faith refusal to bargainin the present case The instant case is factually distinguishable, basedupon the findingsthathere the Union made no significant tender of itscardsto Respondent,and Respondent neither inspected the cards nor in-dicated its actual or possible acceptance of the Union's claim of majority.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES T. BARKER,Trial Examiner:Upon a charge filedon November 17, 1966,'the Regional Director of theNational Labor Relations Board for Region 21, on Janu-ary 23,1967, issued a complaint and notice of hearingalleging violations of Section 8(a) (1), (3), and(5) of theiUnless otherwise specified all dates referred to herein relate to thecalendar year 1966.FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTRespondent is an Oregon corporation engaged in theoperation of a chain of retail stores in 10 Western Statesof the United States, including a store in Stanton, Califor-nia.In the course and conduct of Respondent's businessoperations during the 12-month period preceding the is-suance of complaint herein, the Respondent receivedgross revenue valued in excess of $500,000. During thesame period of time, Respondent received goods valuedin excess of $50,000 which goods were transported to itsvarious places of business in interstate commerce directlyfrom States of the United States other than the State ofCalifornia.Upon these admitted and undisputed facts, I find thatat all times material herein, the Respondent has been anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.Ii.THE LABOR ORGANIZATION INVOLVEDRetailClerks Union Local324, RetailClerksInterna-tionalAssociation,AFL-CIO,hereafter called theUnion,is admittedto bea labor organization within themeaning of Section2(5) of the Act, and I so find.III.THE UNFAIR LABOR PRACTICESA.The IssuesThe principal issues posed by the complaint are (a)whether Respondent violated theAct bydischarging em-ployees Norra Pomeroy and Ola Stearman because theyhad engaged in union or concerted activities; (b) the inclu-sion in the bargaining unit of employees Pomeroy andStearman and of employees Laura Vanderwaal and Bar-bara Cook;and (c) whether,on or about August 6 and/orSeptember 15, repectively,theRespondent unlawfullyrefused to bargain collectively with the Union.B.Pertinent Facts1.Respondent's operationsRespondent's principal office is in Portland, Oregon.The Stanton, California, store - the only branch ofRespondent's operation involved in this proceeding - isunder the management of Alfred Cook. Cook reportsdirectly toDistrictManager Jack Watkins, who isheadquartered in Laguna Beach, California, and who hasunder his direction and supervision 23 retail stores. Wat-kins is responsible for the direction of personnel em-168 NLRB No. 56 SPROUSE-REITZ CO., INC.379ployed by thestores in his district and for the oversight ofoperations of each store,including the responsibility forimplementing all policies emanating from the Portland,Oregon,headquarters.Alfred Cookbecame manager at the Stanton store inSeptember1965. Asmanager he has direct supervisionover the personnel employed in the store and is chargedwith general responsibility of store operation and of or-dering merchandise for the store.2.Theemployee complementDuring the payroll period ending August 6, Respond-ent employed Irene Cullum, Evelyn Rickett, LauraVanderwaal, Richard Finefrock, and Barbara Cook, thewife of Manager Alfred Cook.2Laura Vanderwaal was terminated during the payrollperiod ending August 6.3 During the payroll period end-ing September 18 which encompasses the September 15date, alleged by the General Counsel as an alternate dateupon which the Union demanded recognition, in additionto Cullum, Rickett, and Finefrock, Respondent also em-ployed Rose Marie Leabo, Norra Pomeroy, and OlaStearman. The General Counsel conceeds the proprietyof Leabo's inclusion in the bargaining unit pertinentherein and also urges the inclusion of Pomeroy and Stear-man. On the other hand, while not contesting Leabo's in-clusion,Respondent asserts that both Stearman andPomeroy were temporary employees who had been hiredmerely to accomplish certain duties in connection withthe reorganization and refurbishment of stock and therelocation of store counters and fixtures.Subsequently, on September 8, Ola Stearman andNorra Pomeroy duly signed authorization cards.5Subsequently the cards of Rickett, Vanderwaal, andCullum came into the possession of Robert Giffan.64.The August 6 bargaining demandRobert Giffan testified that by June 24 or 25 he hadreceived the authorization cards of three of Respondent'semployees. He testified further that through a conversa-tion with Evelyn Rickett he ascertained the number ofemployees in Respondent's employ. He thereby deter-mined mathematically that the Union 'represented amajority of the employees.On August 4 Union Secretary and Treasurer ArthurBerland directed a letter to Frank Selover who, untilNovember 17, served as Respondent's labor relationsrepresentative.7 Selover received the letter on August 6in the due course of the mail. The letter read as follows:This is to advise you that Retail Clerks Union Local324 represents a majority of the employees workingat the Sprouse Reitz store located at 11332 BeachBoulevard, Stanton, California.Verificationof the majority status has beenestablished by a cross check of authorization cardsagainst the employers payroll records,certified byRaymond E.Vierrerrer,C.P.A., acopy of which isenclosed herein.We would appreciate your contacting this office toarrange for a meeting at a time and place mutuallyagreeable to both parties to commence negotiations.3.The union organizational effortInmid-June employee Evelyn Rickett contactedRobert Giffan, business representative of the Union, forthe purpose of learning the procedures necessary for theemployee to follow in obtaining union representation atthe Stanton store. During the conference Giffan in-structedRickettwith respect to the use of unionauthorization cards as a method of obtaining employerrecognition of the Union. Giffan furnished Rickett withseveral blank authorization cards which she took with herand later used in obtaining employee signatures. On June24 Rickett executed an authorization card and, thereafter,she gave cards to Irene Cullum and Laura Vanderwaal.Laura Vanderwaal executed a card on June 24 and IreneCullum executed one dated June 25.4At approximately this point in time Rickett conversedwith Richard Finefrock, a 17-year-old youth employed asa stockboy. Finefrock informed Rickett that he was notinterested in becoming affiliated with the Union.2The parties stipulated the exclusion of Eileen Rohmer The evidenceof record leaves no doubt that during the payroll period ending August 6,1966, Barbara Cook was in the employ of Respondent, albeit on leave ofabsence due to the illness of her infant child The evidence also revealsthat during payroll penods preceding August 6 and following August 6Barbara Cook worked substantial periods in the employ of Respondent9Her termination is not herein alleged as violativeof Act Theprecisetime of her termination - subsequently considered-is relevant to the al-leged status of the Union as the majority representative of employees onAugust 6, on which date it is stipulated an agent of Respondent receivedthe Union's bargaining demand, dated August 4.4The parties stipulated as to the authenticity of the signature containedon the Cullum card. They did not stipulate as to the accuracy of the June25 date contained thereon. However, there is no evidence of record cast-5.Companyresponses to bargaining requestsa.Management told of "union trouble"Subsequently on August 10 Jack Watkins spoke withSelover by telephone and Selover informed Watkins thatthe Company had union "trouble"in itsStanton store.Selover asked Watkins what he knew of this. Watkins as-serted that he had no information but that he would be inthe area and would check into the matter. Watkins in-formed Selover that if he heard anything concerning the-Union he would let Selover know. Selover asserted thathe would be in touch with the union organizers and if heobtained any information he would communicate it toWatkins. During the conversation no mention was madeof the Union's demand letter of August 4.8Commencing on August 10 and for a 2-week periodthereafterWatkins servedasmanagerof the Stantonstore while Alfred Cook was on vacation. Watkins did notmg doubt on the accuracy of this date5All of the foregoing is predicated principally upon the creditedtestimony of Evelyn Rickett as supported by that of Robert Giffan, NorraPomeroy, and Laura Vanderwaal6The testimony of the record indicates that after executing her cardIreneCullum displayed some reluctance concerning the wisdom ofhaving done so However, her doubt was not followed by any overtaction seeking to accomplish a retraction of the authorization Thetestimony of Evelyn Rickett and of Robert Giffan reveals that thecard of Irene Cullum was mailed by Cullum to the Union and wasieceived by Giffan through the mails7The parties so stipulated"The testimony of record is to this effect, and in his brief the GeneralCounsel conceeds that Selover failed to mention the demand letter 380DECISIONSOF NATIONALLABOR RELATIONS BOARDconverse withCookconcerningtheUnion until Cookreturned from vacation on August24.Upon Cook'sreturnWatkins asked him if he knew anything aboutunionactivityin the store and whether he was aware ofany dissatisfaction among his employees.Cook informedhim that he had heard nothing.9 Watkins stated thatSelover had informed him that the Union claimed torepresent the majorityof theemployees and had signedauthorization cards from themWatkins instructed Cookto say nothing to the employees concerningthe Union buturged him to remain alert. He toldCook thathe wouldcheck with him later.Thereafter,on September1,Giffanconversed withSelover bytelephone.During the conversation Giffanasked Selover what response the Company was going tomake to the Berland letterof August4.Selover statedthat he wouldhave toconsult with Jack Watkins,the dis-trictmanager of the Stanton store.The conversationbetween Selover and Giffan was a brief one and appearsto have terminated on this note.b.Managementlearns of demand forrecognitionSoon thereafter in early September Watkins again con-ferred by telephone with Selover.10 Selover asked Wat-kins if he had obtained any further information withrespect to the union organizationaleffortat the Stantonstore.Watkins responded that he had not. He stated,however, that he had conversed with Cook and that Cookwas of the opinion that there were no employees thatwould be interested in joining the Union.Selover statedthat he had had a demand for recognition from the Union.Watkins responded,in substance, that the Companyshould extend recognition only after a Board election.c.Managementanalysis ofunionstrengthWithin the ensuingfew days,Watkins again conversedwithCook.During this conversation Watkins and Cookdiscussed employees Evelyn Rickett,IreneCullum,Richard Finefrock,and BarbaraCook. Alfred Cookdiscounted the likelihood of his wife having any interestin union representation and, similarly,based upon his per-sonal friendship with RichardFinefrock,expressed theopinion thatFinefrockwould not be interested. Watkinsexpressed the conviction that Irene Cullum,a long-termemployee who had indicated satisfaction with her workwould not seek union representation.Cookand Watkinsreached no consensus with respect to Evelyn Rickett.I IWatkins credibly testified he contacted Selover and in-formed him that heand Cook had "checked employmentcards and the best[they]could come up with was a twoand two situation."He stated that neitherhe nor Cookthought the Union represented a majority and thatSelover should so inform the Union.d.Respondent denys recognitionThereafter, on September 15 Selover contacted Giffanby telephone.Selover stated that he had spoken withWatkins and asserted it was the Company's position thatthe Union did not represent a majority of the employees.Giffan responded that he had obtained additionalauthorizationcardsfrom"new-hires. "12Seloverresponded that he would again contact Watkins andwould be in touch with Giffan.e.Union majority again challengedOn September 22 or 23 Selover conversed with Wat-kins by telephone.Selover requested Watkins to furnishhim with a list of all permanent employees at the Stantonstore.During the conversation Watkins observed that all"extra help" had been"eliminated." 13On September 26 Selover again contactedGiffan bytelephone.14Selover stated that the Company was of theopinion that the Union did not represent a majority of theemployees.During the conversation Selover stated thatthe Respondent presently employed four employees andasserted that employees Stearman and Pomeroy had beenterminated.There then followed a discussion of the ter-mination of employees Pomeroy and Stearman that hadtranspired on the previous Saturday.With respect to the Company's position regarding theUnion's majority status, in asserting that the Companyemployed only four employees,Selover mentioned thename of one employee. In response Giffan stated that hehad a card for that employee.Thereafter Selover ranthrough the list of employees then on the payroll, men-tioning Evelyn Rickett,Irene Cullum,Richard Finefrock,and BarbaraCook. As Selovermentioned the name ofRickett and Cullum,Giffan answered that he had cardsfor them.However,with respect to Finefrock and Bar-bara Cook he asserted that he did not have signedauthorization cards for them.However,Giffan stated thatBarbara Cook was the manager'swife and was not car-ried on the payroll as an employee and was not con-sidered to be part of the unit.Selover asserted that Bar-bara Cook was part of the four employee unit.During the conversation the status of Laura Van-derwaal was discussed. Giffan stated that he had her signthe authorization card but the fact of her prior terminationwas also discussed.The conversationturned to thedischarge of employees Pomeroy and Stearman.Giffanasserted that he was going to file charges with respect totheir termination. 15"Giffan testifiedthat sometime betweenJuly 12 and August 4 hecalled on Cookat the Stanton store and informedhim that the Unionrepresenteda majority of the employees and warnedhim againstharrass-ment of the employees.Giffan testifiedthere hadbeen reports of har-rassmentHe conceded that he made no demandfor recognition I donot credit the testimony of Giffan concerning this allegedvisitThetestimonyof recordisuniform in establishingthat Cookundertook nodiscussion of the Union,or of its organizationalefforts,at least-assert-edly-until Stearmanand Pomeroywere dischargedin September Thetestimonyof Cook himself,while not directly refutive ofGiffan'stestimony,may be interpreted only as a denial of having been informed ofunionactivity or of the Union's claim to majority status In the circum-stances, I credit Cook10 Jack Watkins placed their conversation as having occurred in Sep-tember I am convincedthat Giffan's call to Selover stimulated this con-versation between Selover and Watkins11The foregoing is based upon a composite of the credited testimony ofJack Watkins and Alfred Cook.12Documents in evidence reveal that at that point in time NorraPomeroy, Ola Stearman,and Rose Marie Leabo were "new-hires " Theformer two worked full time and the latter part time" Jack Watkins so testified"Giffan testified that between September 15 and September 26 he hadmade "repeated" calls to Selover.15The foregoing is predicated upon a careful analysis of the testimonyof Robert Giffan both on cross-examination and direct examination, in-cluding an analysis of statements contained in Giffan's pretrial affidavitand his response to questions propounded to him on cross-examination bycounsel for Respondent f.Furtherunion demandsSPROUSE-REITZ CO., INC.381On October 28 Arthur Berland contacted Selover bytelephone. During this conversation Berland inquired ofSelover as to the Company's intentions with respect tothe Union's request for recognition. Berland also statedthat theUnion desired to commence negotiations.Selover responded that the Union did not commandmajority status in the unit. Selover stated that he wouldendeavor to contact the company representatives and theconversation ended on this note.Subsequently on November 4 Berland and Seloveragain conversed by telephone. Selover stated that theCompany doubted the Union's majority status. 166.Pomeroy and Stearman employedJack Watkins testified credibly without contradictionthatwhen he assumed the managership of the Stantonstore dunng Cook's vacation he found the store in "verybad shape" and that he observed there was an urgentneed for the relocation of the toy counters in order toavoid a pilferage problem which he observed to exist.Watkins and Cook credibly testified that upon Cook'sreturn from vacation Watkins discussed the condition ofthe store with Cook and informed him of the pilferageproblem which he had discovered. Watkins apprisedCook of certain actions which he deemed essential inorder to solve the deficiencies which he felt existed in thestore.He instructed Cook to relocate certain counters inthe store and noted the need for separating and sortingcounter and under stocks. He advised Cook that heshould hire additional full-time employees for a fewweeks in order to rearrange the merchandise and makethe counter changes he felt were essential."Within a few days thereafter Cook placed in the storewindow a "saleslady wanted" sign. Ola Stearman was in-terviewed by Cook and hired on August 29 and NorraPomeroy on August 30.Alfred Cook credibly testified that upon interviewingand hiring Stearman and Pomeroy he explained to each ofthem that the work for which they were being hired wouldbe temporary work and would include changing of coun-ters and cleaning up the store and getting the store readyfor the back-to-school,Halloween, and Christmasseasons to follow. He indicated to them that the workwould be of some 2 to 4 weeks' duration.Contrary to Cook, however, Stearman and Pomeroytestified that not until after they commenced working didCook inform them that their employment was of a tempo-rary nature. Thus Stearman testified that a day or twoafter she was hired Cook informed her that he planned toemploy a full-time salesgirl and that in 2 to 4 weeks, whenthey had completed the temporary work for which theyhad been employed, he would retain either Stearman orPomeroy, whomever, in Cook's judgment, was the su-perior employee.Similarly, Pomeroy testified that soon after she wasemployed Cook informed her that she had been employedto "change things around." Pomeroy further testified thatCook stated he did not know how long the employmentwould last but that he anticipated it would last from 3 to4 weeks. Additionally, Pomeroy testified that approxi-mately 2 weeks after she was initially employed Cookmentioned the subject of employee benefits to her. Ac-cording to Pomeroy she inquired why, if she were to beonly temporary, Cook wasdiscussingthis with her. Cookstated that as far as he was concerned she would be a per-manent employee. Pomeroy further testified that she theninformed Cook she desired to know her status becauseshe planned to purchase some furniture and did not wishto go into debt if her employment were only temporary.Cook denies the substance of the foregoing testimonyof Stearman and Pomeroy. Specifically, Cook denies hav-ing discussedwith Stearman the need for an additionalemployee and the retention of one; and denies havingdiscussed the company benefits with Pomeroy. Hefurther denies having informed Pomeroy at any time thatshe was apermanentemployee. However, he conceedsthat he did discuss with Pomeroy her statedintentions topurchase some new furniture. In this regard, according toCook, Pomeroy informed him that she had purchased fur-niture and she hoped that she could continue to work inorder to pay for it. Cook stated that he would like verymuch to call her back for the Christmasseason.Icredit Alfred Cook in this respect and find that, con-trary to the testimony of Stearman and Pomeroy, he didnot, as alleged by them, inform them either, specificallyor inferentially, that they were being considered for orhad achieved permanent employment status. Theevidence of record is strongly supportive of the finding,which I make, that the employment of Stearman andPomeroy was intended to be of a temporary nature only.This being so, I do not accept the testimony of Stearmanand Pomeroy that they were not apprised by Cook at thetimeof their employment interview of the temporary na-ture of their work. Rather, I credit the testimony of Cookthat uponinterviewingand hiring both Stearman andPomeroy he told them candidly that their employmentwas for a 2- to 4-week period. The version of Stearmanand Pomeroy to the effect that within a day or two aftertheir employment Cook conveyed to them for the firsttimethat their employment was temporary and not per-manent is,in my opinion, highly implausible. Nothing hadtranspired dunng the few days between their hire andCook's allegedly belated articulation of their status tohave caused a change of mind on Cook's part. Cook haddiscussed the Union with Watkins prior to interviewingboth Stearman or Pomeroy. He did not again conversewith Watkins about the Union until after the time Stear-man and Pomeroy assert they were informed by Cookthat their employment was temporary. Thus, Cook hadno reasonfor suddenly changinghis mindconcerning thenature of their employment in the few days that elapsedbetween the hire of Stearman and Pomeroy and the timehe assertedly first told them they were temporary. Con-vinced,as I am, that at all times Cook intended the em-ployment of Stearman and Pomeroy to be temporary, Icredit his testimony and reject that of Stearman andPomeroy.16The foregoing is predicated upon the undisputed testimony of Arthurquestion, it was a practice of the store to hire additional temporary em-Berland During the conversation Selover stated that he personally had noployees in order to handle the demand for back-to-school merchandisedoubt concerning the Union's majority status.and for Halloween and Christmas merchandise which commences to ar-t'Watkins also testified credibly that dunng the season of the year,inrive in the store dunng the months of August and September 382DECISIONSOF NATIONALLABOR RELATIONS BOARDFurther, in face of the deficit which the Stanton storewas accumulating during 1966, there is no justification forfinding that Cook intended to retain either or both the em-ployees as permanent employees and held out thisprospect to them.187.The discharge of Pomeroy and StearmanOn Saturday, September 24 Norra Pomeroy and OlaStearman were discharged by Alfred Cook. Stearman andPomeroy were informed of their respective dischargesduring separate interviews which transpired on the morn-ing of September 24 in the office of Alfred Cook. Stear-man was called into the office first. Cook told her that thework for which she had been hired had been completedand that she had done a good job. Cook further stated thatif she had not found employment before Christmastimehe would welcome her back. Stearman responded by stat-ing that she desired to find a regular job and that perhapsshe would go to work with her daughter at a nearby clean-ing establishment.Soon thereafter Cook spoke with Pomeroy in his office.He informed Pomeroy that the work for which she hadbeen employed had been completed and that there was nomore work for her.19 Cook stated that Pomeroy had donean excellent job and that if she had not found employmentbefore the Christmas season he would employ her atChnstmastime. Pomeroy observed that she needed workbecause she had to pay for some furniture which she hadpurchased. Cook stated that she could remain until Wed-nesday, September 28 if she desired. Additionally, Cooksuggested two places of possible employment, andthereafter gave her a written recommendation.20Alfred Cook credibly testified that he chose his Christ-mas help from among applicants who had made applica-tion for holiday work just prior to the Christmas seasonwhich commenced in November. He further testifiedcredibly he did not contact either Stearman or Pomeroyto offer them Christmas employment. He also testifiedthat he had learned that Stearman and Pomeroy had ob-tained employment subsequent to their discharge.218.The employment status of Barbara CookBarbara Cook, the wife of manager Alfred Cook, wasinitially employed by the Respondent at its Stanton storeinMay 1966. She was employed in the job category sales-clerk and workedon an"as needed" basis. She washourly paid but received none of the employee benefitsaccorded other permanent employees. During normalstore operating hours Barbara Cook spent the majority ofher time straightening counter stock. In addition, whileworking on the sales floor, she greeted and assistedcustomers,and,duringbusy periods,waitedoncustomers at the checkout counter. She occasionallyoperated the cash register.Moreover, during normaloperating hours, Barbara Cook had occasion to work inthe stockroom and also to perform miscellaneous main-tenance and cleanup duties. Further, occasionally, asrequired, she made up the weekly payroll and performedother clerical duties.Moreover, outside of normal operating hours, BarbaraCook worked with her husband during late evening hoursaccomplishing certain renovating and rejuvenating workdesigned to improve the physical condition of the store;and also worked during these hours to accomplish aphysical transfer and rearrangement of merchandise andstore fixtures.Additionally, during nonoperating hoursBarbara Cook decorated windows.22BarbaraCook did not conform to the regularlyscheduled lunch and break schedule required of otherpersonnel and her working hours during normal storeoperating hours followed no established schedule. In thisregard, they were uniform neither with respect to report-ing time or number of hours worked per day.On the days in which she worked Barbara Cook oftenreported to work at 10 or 10:30 a.m. with her husband,whereas the store opened at 9:30 a.m. She worked morefrequently after 6 p.m. than she did during daytimeoperating hours.23 On many occasions, as found above,Barbara and Alfred Cook worked past closing hours until10 or 12 p.m. performing store-related tasks .2411 I credit the testimony of Alfred Cook and Jack Watkins to the effectthat just prior to the hire of Stearman and Pomeroy, Watkins hired twostockboys to commence the cleanup work he regarded as essential to beperformed in the Stanton store I further credit the testimony of Cook tothe effect that these stockboys performed work in the upstairs portion ofthe store and not on sales floor where Stearman and Pomeroy later per-formed their duties. Additionally, I credit Cook's testimony to the effectthat during the tenure of Pomeroy and Stearman an additional stockboy,Jerry Lindenstem, was employedas a replacementfor one of the previ-ously hired stockboys who resigned after working during one pay periodonly Further, I credit the testimony of Cook that while Stearman andPomeroy were in the employ of the Company, Roberta Fell was hired toperform certain clerical work on company records" While, in addition to their principal tasks of moving counters andrelocating and sorting stock, both Stearman and Pomeroy assistedcustomers in their selection of merchandise,Pomeroy,unlike Stearman,appears to have worked at the cash register on occasions20The foregoing is predicated upon the credited testimony of AlfredCook To the extent that the testimony of Nona Pomeroy and Ola Stear-man is inconsistent with that of Cook,Ido not credit it Specifically, I donot credit the testimony of either Stearman or Pomeroy to the effect thatin discharging them Cook asserted that the reason for their discharge wasUnion related"trouble" that had arisen in the store In the circumstances,as Cook had been instructed by his superior,Jack Watkins, to remainsilent in his discussions with employees regarding the question of unionrepresentation,and as the Company had refrained theretofore from engag-ing in conduct calculated to discograge union activity on the part of em-ployees, it is inherently implausible,inmy view,to assume that Cookwould have so blandly engaged in the indicting behavior attributed to himby Pomeroy and Stearman Moreover,militating against Pomeroy's ver-sion of the discharge interview,is the testimony of Pomeroy herself in-dicating that Cook offered her 3 days additional employmentas a meansof softening the financial impact of her discharge.It is quite unlikely thatthis offer of further employment would have been articulated in conjunc-tionwith a confession of antiunion motivation borne of a strategemdesigned to deplete the unit of union followers21Cook was told by Stearman's daughter that Stearman was employedand was contacted by telephone by Pomeroy who was soliciting subscrip-tions for a newspaper22The foregoing is predicated upon a composite of the creditedtestimony of Barbara Cook, Alfred Cook, and Robert Brooks I rely onthe testimony of Robert Brooks to the extent that it supports thetestimony of Barbara and Alfred Cook relative to their late evening andafter hour work23During the months of May through August 1966 the store remainedopen until 9 p.m 5 days per week Prior to May and commencing in Sep-tember the store remained open only 1 night per week until 9 p in. On theother days the store closed at 6 p in.24The foregoing is predicated upon a composite credited testimony ofBarbara and Alfred Cook. I have considered the testimony of EvelynRickett and Laura Vanderwaal concerning the daytime working hours ofBarbara Cook and conclude that it is not inconsistent with the testimonyof Barbaraand Alfred Cook SPROUSE-REITZ CO., INC.383The payroll records of Respondent reveal that BarbaraCook was paid during the designated payroll period forthe following number of hours:Payroll Period EndingHours5/7245/14245/21185/29406/4406/11246/18246/25247/2158/2739/32410/14010/832101154010/234010/294011/53211/121611/194011/261912/104012/172412/248Alfred Cook credibly testified that during the periodJuly 19 through 30 Barbara Cook did not work becauseof the illness of their infant daughter. He further crediblytestified that during the payroll period August 6 through20 he and his wife were on vacation. Additionally hetestified that during the 3-week period September 10through 24 Barbara Cook was ill and did not work.Laura Vanderwaal, whose duty it was to keep payrollrecords for certain of the employees - but not for BarbaraCook - credibly testified she disputed the Company'spractice of compensating Barbara Cook for more hoursthan she actually worked. Subsequently, according to Al-fred Cook he explained to employees Cullum and Rickettthat,with knowledge of higher management, BarbaraCook was being paid for 40 hours work as a means ofcompensating him and his wife for their overtime work .2.5,A composite of the credited testimony of recordreveals that during normal store operating hours whenBarbara Cook would work she frequently brought her in-fant daughter to the store with her. When Barbara Cookworked on the stock or in the store office the infant waskept in a crib in the stockroom. When Barbara Cook wasperforming tasks on the sales floor of the store, the infantwas kept in a crib near her.Although during duty hours other female store person-nel wore dresses or skirts and blouses, on many occasionswhen she was working on stock during normal storeoperating hours Barbara Cook wore slacks.269.The employment status of Laura VanderwaalLaura Vanderwaal commenced working for Respond-ent on November 15, 1965. She last worked in Re-spondent's employ during the payroll period endingAugust 6, 1966. During the term of her employment byRespondent she was employed as a general salesgirl andcashier.During the payroll period ending August 6 Vanderwaalwas credited for 16-1/2 hours regular worktime and for23-1/2 hours sick leave. Upon her termination she wascompensated for 40 hours.Alfred Cook credibly testified that during the period ofAugust 1 through 4 he was out of the store attending astore opening in a nearby community. He testified thatupon returning to his home on the evening of August 4 hewas informed by his wife that Laura Vanderwaal hadfailed to open the store at 10 a.m. on Thursday morningas it had been her responsibility to do. Alfred Cooktestified further that on the following day, Friday, August5,Vanderwaal was not at work and he was informed byone of the employees that Vanderwaal was ill. Cookfurther testified that on the morning of August 5 he filledout an employee termination slip for Vanderwaal andcaused a salary check to be prepared reflecting her payfor the week ending August 6 and a week's vacation dueVanderwaal. He further testified that he informed JackWatkins of Vanderwaal's termination the following morn-ing, Saturday, August 6, and that the termination formswere forwarded to the Portland home office on Saturday,August 6.On the other hand, Laura Vanderwaal testified that shebecame ill during the morning of Friday, August 5, andthat at noon or I p.m. informed Alfred Cook of her illnessand requested the balance of the day off. She testified thatCook granted her this time off and also informed her thatif she were not feeling well on the following day, Satur-day, August 6, a normal working day for her, she neednot report to work.Vanderwaal did not work on Saturday, August 6, andreported to work on August 8 at the normal work com-mencement time. Soon after her arrival, and before shecommenced work, Cook informed her that she was beingdischarged for having failed to open the store onThursday at 10 a.m. as instructed. Cook presented herwith her final paycheck.Upon a careful evaluation of the evidence of,record, Iam convinced that the testimony of Alfred Cook more ac-curately reflects the events that transpired during thisperiod of time than does that of Laura Vanderwaal. Ini-tially, the evidence establishes that Vanderwaal wascredited with 23-1/2 hours sick leave during the payrollperiod ending August 6. She did not work on Saturday.On Friday, the store remained open for approximately11-1 /2 hours in accordance with the established Fridayoperating schedule. As Vanderwaal conceeded she tookno sick leave early in the week of August 6, only by ab-senting herself on Friday and Saturday, and for a portionof the day on Thursday, could Vanderwaal have been en-titled to 23-1/2 hours of sick leave compensation duringthe payroll period ending August 6. Thus, in view of theforegoing, and in view of the further certitude shown byAlfred Cook with respect to the events that transpired onAugust 5 - including his conviction that he did not speakwith Vanderwaal on that day and did not have occasionto grant her permission to leave work - I am convinced25 Evelyn Rickett testified that Cook asserted his wife was being com-26 She also wore slacks while decorating the store windows during offpensated for 40 hours work as a means of reimbursing him for his over-duty hourstime 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat, contrary to the testimony of Laura Vanderwaal, sheleftwork due to illness on Thursday, August 4, whenCook was away from the store, and did not report to workagain until August 8.Additionally, there is no evidence of record to castdoubt on the testimony of Alfred Cook to the effect thathe prepared the termination slip for Vanderwaal on Au-gust 5. I find that he did and I further find that he in-formed Jack Watkins of Vanderwaal's termination on themorning of August 6 as he and Watkins testified.However, I conclude and find that it was not untilsometime on August 6 that the payroll voucher for Van-derwaal was prepared. I do not accept the testimony ofAlfred Cook to the effect that the voucher was preparedon August 5, for the voucher reflects sick leave pay for aperiod encompassing the Saturday, August 6, date onwhich Vanderwaal did not work because of illness. Itwould thus have been impossible for Cook to haveprepared the voucher on Friday, August 5, and to haveincluded the sick leave pay data. However, I do creditCook's testimony to the effect that the voucher andpaycheck presented to Vanderwaal had been preparedprior to her discharge interview on the morning of August8.C.Conclusions1.The alleged discriminatory dischargesI conclude and find that Norra Pomeroy and Ola Stear-man were terminated not because they had engaged inunionactivity but solely because the temporary work forwhich they had been employed had been accomplishedand there remainedno needfor their services.I have found that both Pomeroy and Stearman were in-formed when they were interviewed for hire that theirwork was to be of a temporary nature and was expectedto last a maximum of 4 weeks. I have further found, as afact, that they were employed as temporary employees.I further find that when on or about September 22 or 23,JackWatkins instructed Alfred Cook to terminate theemployment of Pomeroy and Stearman, the stock andcounter work for which they had been employed had beenaccomplished.But despite these findings there remains the questionswhether Respondent had knowledge of the card-signingactivity of either Pomeroy or Stearman; whether, as con-tended by the General Counsel, Pomeroy had attainedthe status of a permanent employee and was dischargedto serve antiunion purposes; and whether,assuming anegative resolution of the last stated issue, the termina-tion of either Pomeroy or Stearman, or both of them, fromtheir temporary employment was accelerated to serve an-tiunionpurposes.With respect to the issue of knowledge the evidenceestablishes that on September 15 Respondent's agent,Selover, was told by Union Representative Giffan thatthe Union had signed up the "new hires." Pomeroy andStearman were the full-time employees in this category;although the reference could, as well, have applied to theregular, part-time employee Leabo. On or about Sep-tember 22 or 23 Watkins spoke with Selover bytelephone. Selover requested Watkins to send him a listof all permanent employees. During the conversationWatkins indicated that all "extra employees" had been"eliminated."At approximately this point in time thedecision to terminate Pomeroy and Stearman was made.It is the General Counsel's contention that Giffan's ad-visory to Selover concerning the sign up of "new hires"- communicated to Watkins by Selover on or about Sep-tember 23 - actuated Watkins' decision to terminatePomeroy and Stearman.I view the record differently. If it is assumed - therebeing no direct support for a finding otherwise - that onSeptember 22 or 23 Selover conveyed to Watkins Gif-fan's assertion concerning the signing of the new hires,the unrefuted evidence of record, brought outon cross-examination by the General Counsel, and buttressed bystatements in the pretrial affidavit of Watkins, is, none theless, to the effect that, on September 22 or 23 Watkins ininforming Selover that all temporary employees had been"eliminated" from the unit spoke in terms ofa fait accom-pli."Clearly,Watkins' statement to Selover, cast in thepast tense, requires a finding, which I make, that beforehisSeptember 22 or 23 conversation with Selover,Watkins had issued instructions to Cook to terminatePomeroy and Stearman. Thus, Watkins' instructionstoCook could not have been predicated upon the in-formationconcerningthecard-signingactivitiesOf "new hires," osteusmly communicated to him bySelover during their conversation of September 22 or 23.Accordingly, the General Counsel's claim that Respond-ent discharged Pomeroy and Stearman as an antiuniondevice is substantially diluted.To be certain, Respondent had general knowledge ofunion activities extant among the employees, but, in myview of this record, including my conviction thatPomeroy and Stearman were hired as temporary em-ployees to accomplish work ofno continuingand recur-ring nature, it is not likely, absent knowledge of the card-signingactivityof Pomeroy and/or Stearman, thatRespondent would consider it necessary to take punitiveaction against either of them as a deterrent to the Union'sorganizational efforts, or in order to defeat the Union'sclaim of majority status.With respect to the alleged change in the status ofPomeroy from temporary to permanent employment, Ifind that the evidence does not sustain the contention ofthe General Counsel. Initially, the testimony of Pomeroyregarding the allegedassurancesgiven her by Cook con-cerningher future employment status is convincingly de-nied by Cook andgainsno substantial support from theobjective evidence of record. The evidenceconcerningher purchase of furniture, assertedly in reliance uponCook's assurances of permanent employment, derogatesfrom rather than strengthening the General Counsel'scase.Thus, Pomeroy testified that approximately 2weeks after her August 29 hire, Cook for the firsttime in-dicated her employment would be permanent and thusgave her assurances which caused her the next day toorder furniture for her home. The record reveals thatwithin 5 days of being employed Pomeroy ordered ap-proximately $1150 worth of furniture and 4 daysthereafter placed an additional order for $600 worth of27Assessing this statement in context with Selover's request for a list ofpermanent employees and of Watkins'subsequent act of supplying sucha list, the reference to the "elimination" of temporary employees assumesno antiunion connotation but merely connotes a factual categorizing anddifferentiation between employees who were considered permanent andtherefore includable in the unit and those whose employment was fleetingand not includable. SPROUSE-REITZCO., INC.furniture. Thus, viewing Pomeroy's own testimony in itsmost favorable light, it is clear that when she made thesepurchases she had received no assurances of permanentemployment from Cook. The conclusion required is thather purchase of furniture bore no causal relationship toher employment by Respondent and carries no substan-tial probative weight in resolving favorably to the GeneralCounsel the conflict between the testimony of Cook, onthe one hand, denying any promise of permanent employ-ment to Pomeroy, and Pomeroy's testimony, on theother.The General Counsel further contends that with thedischarge of Vanderwaal from her position of full-timesalesclerk, there arose a need for the services of Pomeroyto augment the partially depleated sales staff. However,thisoverlooks the evidence revealing that after Van-derwaal's discharge, Rose Marie Leabo was employed ona part-time basis and during October and Novemberworked, in terms of hours, at a level in excess of 25 per-cent of the 40 hours per week previously worked by Van-derwaal; and the evidence revealing that Barbara Cookbegan to work a significantly greater number of daytimehours soon after Vanderwaal's termination. The increasein hours worked by Barbara Cook was of even greater im-pact in meeting Respondent's manpower needs as it oc-curred at a time when the total store operating hours perweek had been reduced by discontinuation of the late-closing practice that had been in effect during Van-derwaal's tenure.Contrary to the General Counsel, I do not view thecontinued employment of Leabo- who was in Respond-ent's employ for all of the payroll periods during whichPomeroy worked-and the greater utilization of BarbaraCook's services as indicative of Pomeroy's intended per-manent status. On the record before me, only the rarestexercise of occult power or the unwarranted elevation ofsurmise to the status of fact would justify a substitution ofjudgment for that reached by Respondent as to the bestmeans of filling its manpower needs. That managementmay have preferred to operate through use of a regularpart-time employee and through increased use of the ser-vices of the manager's wife, Barbara Cook, rather thanthrough the use of a full-time employee is reasonablewhen viewed in the light of Respondent's profitlessoperations and the limitations imposed by its establishedwage/gross sales ratio.Iam further unable to find merit in the General Coun-sel'scontention that the termination of Stearman orPomeroy was accelerated out of antiunion considera-tions.The record strongly supports the conclusion thatthe cleanup work for which both were employed had beenaccomplished. The terminations occurred at a normal in-terval, at the end of a pay period, and at the conclusion ofa workweek. The failure of Respondent to give advancenotice of the impending termination, viewed in context ofrecord evidence showing the absence of further need forthe services, and in context of its previous instructions toboth employees that their employment was for a 3- to 4-week period, carries little impugning affect.Nor do I find Respondent's failure to subsequentlyoffer either Stearman or Pomeroy Christmas work to beindicative of a hostility toward them. Cook had reason tobelieve each had obtained other employment; and neitherStearman nor Pomeroy approached Cook in search ofChristmas work. Considering that Cook made his selec-385tion of Christmas help from among applicants who had af-firmatively indicated a desire for employment, the greatnumber of temporary employees employed by Respond-ent in its variety store operation, and the frequency ofturnover among part-time personnel, I am not persuadedthat Cook's failure to take the initiative in locating Stear-man and Pomeroy and offering them interim, temporaryChristmas work may be viewed as persuasively suggest-ing antiunion motivation in the discharge actions here in-volved.Ifind that the temporary employment of neither Stear-man nor Pomeroy was prematurely terminated to serveantiunion purposes. I further find that their respective ter-minations did not violate Section 8(a)(1) or (3) of the Act.2.The alleged refusal to bargaina.The composition of the unitOn August 6, at which time I find the Union perfecteditswritten demand on Respondent for recognition, em-ployees Cullum, Rickett, Finefrock, Vanderwaal, andBarbara Cook were in Respondent's employ. I find thatVanderwaal was carried on Respondent's payroll recordsuntil the close of business on August 6, and is to be in-cluded in the collective-bargaining unit in which theUnion sought recognition. On the other hand, I find thatBarbara Cook must be excluded from the unit.My conclusion with respect to Laura Vanderwaal ispredicated upon evidence revealing that she was compen-sated for a full 40-hour week which included pay forSaturday, August 6. 1 conclude therefore that in makingup the termination slip it was Cook's intention to haveVanderwaal's termination take effect at the close of busi-ness on Saturday, August 6, and, that the usual operativeeffect of the termination slip which on August 5, AlfredCook completed was to be postponed. Contrary to thetestimony of Alfred Cook, if it were indeed the intentionof Cook to have Vanderwaal's termination become effec-tive immediately upon completion of the termination slip,it seems apparent that he could have easily provided forthe immediate tolling of Vanderwaal's compensation ef-fective August 5 and, upon completion of her final payrollcheck, paid her for a period coinciding with the allegedpoint of termination He did not do this. Thus I am con-vinced that Cook decided on August 5 to terminate Van-derwaal but to carry her to the end of the pay periodwhich ended on August 6. When Vanderwaal did not re-port to work on August 6, Cook nonetheless adhered tohis decision deferring only the rendering of notice to Van-derwaal who could not be reached by telephone.Barbara Cook, as wife of the store manager, is ex-cluded from the unit because of the special status as anemployee which she enjoyed and which dictates her ex-clusion on policy grounds .L11 Thus, not only does sheenjoy a latitude and flexibility in her lunch hour, and inher reporting and quitting time, but her hours of work perweek vary and she is permitted personal accomodationsnot granted other employees to care for her infant onstore premises during working hours and to interrupt herwork schedule to do personal shopping. Moreover, partof her duties are of a clerical and maintenance nature dis-similar to the duties of employees in the unit and she doesnot share in the employee benefits accorded other per-manent employees in the unit. Additionally she possesses11See International MetalProducts Company,107 NLRB 65 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDspecial responsibilities, not shared by other employees,to devote her efforts affirmatively to the creation ofcustomer good will and to directly assist the manager inperforming work tasks closely related to his managerialresponsibilities and interests, and not directly related tothe work tasks of other unit employees.20b.The Union's majorityThe Union's demand letter of August 4 was receivedby Respondent's labor relations advisor, Frank Selover,on August 6, and thus the Union's majority is to be mea-sured from the latter date.30 On August 6 the appropriateunit in which the Union sought recognition and bargain-ingwas comprised of Irene Cullum, Evelyn Rickett,Laura Vanderwaal, and Richard Finefrock. All, saveFinefrock, had executed valid authorization cards. Thus,when Respondent's agent, Frank Selover, received theUnion's demand, the Union commanded majority status.Selover did not communicate the Union's demand to anyrepresentative of management until early September. OnSeptember 15 the Respondent informed the Union thatitwas declining recognition and desired a Board election.However, at this time the Union reiterated its bargainingdemand.But, ina unit comprised of four employees -Cullum, Rickett, Finefrock, and Rose Marie Leabo'31 theUnioncommandedonlytwoauthorizations.32Accordingly, it lacked a majority, and was, as a con-sequence no longer entitled to recognition unless its lossofmajoritywas attributable to unlawful conduct ofRespondent.33c.The Respondent's good faithdeclinationThe Respondent's alleged refusal to bargain collective-ly in good faith with the Union in accordance with therequirements of Section 8(d) of the Act, arises in a con-text free of accompanying unfair labor practices or unlaw-ful conduct on the part of Respondent calculated to inter-fere with employee organizational rights or designed toundermine or defeat the Union.There had been no priorbargainingrelationship involv-ing Respondent at its Stanton store and the Union. Thereisnosubstantial credible evidence that Respondent atany time after learning of the Union's organizational ef-forts, or after receivinga bargainingdemand from theUnion even broached the subject of unionization with itsemployees.The unit in which the Union sought recognition andbargaining was a small one. Theoretically comprising theunit on August 6, at the time the original bargaining de-mand was communicated, was the store manager's wife,Barbara Cook; a personal friend of the store manager,Richard Finefrock; a long-time employee of the store,Irene Cullum; an employee whose tenure had approxi-mately 9 months, Laura Vanderwaal; and an employee ofsome 10 months standing, Evelyn Rickett. By September15 these employees - absent Laura Vanderwaal who hadbeen lawfully terminated - were joined by a newly hiredregular part-time employee, Rose Marie Leabo and bytwo temporary employees Ola Stearman and NorraPomeroy.When the Union's demand letter was received byRespondent's labor relations advisor on August 6, he im-mediately endeavored to contact Jack Watkins, the Com-pany's divisional manager and the responsible companyofficial to whom he would logically convey such informa-tion.Watkins, whose supervision of some 23 retail storesrequires frequent absence from his office, returnedSelover's call on August 10. Selover informed Watkinsthat the Union was endeavoring to organize the em-ployees at the Stanton store. Watkins expressed surpriseand promised to investigate the claim and speak furtherwith Selover. Watkins was disadvantaged in his opportu-nity to accurately assess the extent to which the Unionhad successfully marshalled employees' support by theabsence on vacation of the store manager, Alfred Cook.Upon the August 24 return from vacation of Cook, how-ever, Cook and Watkins discussed the matter. Cook dis-claimed knowledge of dissatisfactionamong his em-ployees and discounted the Union's claim of a following.Cook and Watkins decided upon a course of quietvigilance designed to best provide them with an informedinsight into the extent of the Union's following among theemployees. They did nothing to undermine the Union orderogate from its following. Thereafter, at a time whenthe Union had again contacted Selover in order to ascer-tain the Company's position with respect to the Union'sbargaining demands, Selover again contacted Watkinsand for the first time informed him the Union demandedrecognition.Watkins was insistent upon a Board election.However, Cook and Watkins immediately undertook adetailed discussion and evaluation of the employee com-plement from the standpoint of the likelihood of the unionallegiance of each individual employee. They eliminatedtwo employees in the small contingent - one on the basisof her marital relationship to the manager and anotherupon the basis of his friendship with the manager.From their analysis, Watkins and Cook omitted Van-derwaal whose lawful termination had so closely coin-cided in time to the receipt of the Union's demand letter." Wagner's Food Mart,146 NLRB 1650, 1653, 1656-57,See alsoSullivan Surplus Sales, Inc,152 NLRB 132, 154-155 CfPayless DrugStores,150 NLRB 518, 521,Giordano Lumber Co, Inc,133 NLRB205Allegheny Pepsi-Cola Bottling Company,134 NLRB 38831 I find Leabo to have been a regular part-time employee includable inthe unitThe General Counsel atthe hearing and inhis brief asserted herproper inclusion and evidenceof recordreveals that her employment bothfrom the standpointof continuityand of hours worked warrant her inclu-sion32Although NorraPomeroy and Ola Stearman had signed authonza-tion cards on September8, they were temporaryemployees and were notincludable in the unitMoreover, the fortuitous affect of their lawful ter-mination upontheUnion's majoritymay not be assessedadverselyagainst RespondentHvidsten Transport,82 NLRB 123613Joy Silk Mills, Inc ,85 NLRB 1263, enfdin relevantpart, 185 F 2d752 (C A D C.), certdenied 341 U S 914No purpose is served by postulating the ultimate decision which wouldbe dictated by findings contrary to those here made,i e , that Pomeroy andStearman,or either of them,were permanent employees,orweredischarged for antiunion purposes Suffice to find that,under the facts ofrecord, as I view them,the obligation,if any, upon Respondent to recog-nize and bargain with the Union,finds it predicate in the August 6 demandof the Union,transmitted to management in early September,and under,by view of the facts,was neither amplified nor diminished by the events ofSeptember15, or bythe fortuity of the union majority status as of thatdateThis is so because, clearly,whatever the effect of the failure ofSelover to communicate to management before early September theUnion's demand for recognition and bargaining,by early September- thefirst few days thereof- prior to the discharge of either Pomeroy or Stear-man, management did become fully apprised of it, and accorded theUnion's demand legal effect of a continuing nature SPROUSE-REITZ CO., INC.387Her unit placement posed a close legal issue; patently notof the variety so simple of resolution as to cast doubtupon the good faith of the evaluators. Additionally theyconcluded that the long tenure of Cullum and her outwardmanifestationsof equanimity and job satisfaction,rendered her favoritism of the Union unlikely. Uponthese evaluations Watkins and Cook reached the conclu-sion that the Union could not command a majority andthat an election should resolve the issue.This was communicated to Selover, and the followingday, on September 15, Selover summarized manage-ment's position in his conversation with Giffan. How-ever, on behalf of the Union, Giffan reiterated its right torecognition as the majority representative of the em-ployees in the unit. The parties next conversed on Sep-tember 26. Then, for the first time, Giffan disclosed thebasis of the Union's majority claim by designating byname the employees who had signed authorization cards.Three of the five card signers had been terminated. Eachfor cause; two because they were temporary employeesonly. The Respondent, in response, reiterated that thequestion of the Union's majority should be decided by anelection. The Union did not further attempt to documentthe validity of its claim of majority status. No face-to-facemeeting of management or counsel with union representa-tives was held where cards were proferred.Upon the foregoing, I conclude and find that Respond-ent did not violate Section 8(a) (5) and (1) of the Act. InAaron Brothers Company of California,158 NLRB1077, 1078 the Board held:While an employer's right to a Board election isnot absolute, it has long been established Board pol-icy that an employer may refuse to bargain and insistupon such an election as proof ofa union'smajorityunless its refusal and insistence were not made witha good-faith doubt of the union's majority. An elec-tion by secret ballot is normally a more satisfactorymeansof determining employees' wishes, althoughauthorization cards signed by a majority may alsoevidence their desires. Absent an affirmative show-ing of bad faith, an employer, presented with amajority card showing and a bargaining request, willnot be held to have violated his bargaining obligationunder the law simply because he refuses to rely uponcards, rather than an election, as the method fordetermining the union's majority.Here, the Trial Examiner, in effect, found thatgood faith was missing because Respondent did notoffer any evidence "warranting a conclusion that theUnion's claim [of majority] was inaccurate or un-supportable." But where, as here, there is no priorbargaining relationship between the parties, as theBoard recently held inJohn P. Serpa, Inc.,it is theGeneral Counsel who must come forward withevidence and affirmatively establish the existence ofsuch bad faith.Whether an employer is acting in good or bad faithin questioning the union's majority is a determinationwhich of necessity must be made in the light of all therelevant facts of the case, including any unlawfulconduct of the employer, the sequence of events, andthe time lapse between the refusal and the unlawfulconduct.In my view of this zase, the only evidence adduced bythe General Counsel from which bad faith might be in-ferred is the time lapse between the advice of Selover toWatkins that the Union was seeking recognition and de-manding bargaining negotiations and Respondent's first,definitive refusal communicated approximately 2 weekslater on September 15.34As Selover had no independent authority on behalf ofRespondent to grant or to withhold recognition, and asthemanaging agents possessed of such authority wereblameless in their failure prior to early September tobecome fully apprised of the full measure of the Union'sAugust 6 communication, I find no warrant for attribut-ing to Respondent bad faith during the period of August6 through early September arising from their failure torespond to the Union's August 6 demand.Moreover, the failure of Respondent to reply dunng the2-week period preceeding September 15 is not, in myview, indicative of bad faith. Upon becoming aware of thenature of the Union's demands, Watkins, who is chargedwith oversight and labor relations responsibility for 23stores, met with Cook and undertook an in depth evalua-tion of potential sources of union allegiance among theemployees. Upon reaching a conclusion in this regard, theUnion was contacted and advised that its claim to majori-ty status was considered specious and an election wasdesired. Respondent acted with reasonable promptnessfor so far as Watkins and Cook were aware, the Unionhad established no deadlines and Respondent had com-mitted itself to none.Management was entitled to areasonable time in which to assess the validity of theUnion's claim,35 and in the circumstances, absent urgen-cy dictating priority status, the serious business of unionrecognition received the timely attention of management.Moreover, precedent does not dictate a finding of badfaith merely upon a showing by the General Counsel of asignificant time lapse between bargaining demand andrefusal. TheSerpacase36 is not to the contrary. While, inSerpaa time lapse was a decisional factor, it is clear thatthe decision of the court inSerpaturned on facts render-ingSerpaquite distinguishable from the case at bar.Beyond the absence of deadline considerations advertedto above, here, contrary toSerpa,the Union had made nosignificant card proffer, and the Respondent had engagedin no inspection of the cards nor did it indicate its ac-ceptance, tacitly or otherwise, of the Union's claim ofmajority.Moreover, here, unlikeSerpa,immediatelyupon becoming fully apprised of its legal position Respon-dent without delay communicated its response to theUnion and urged a Board election. The delay betweenearly September and September 15, which I find was oc-casioned solely in order to provide management with areasonable opportunity for guaging the accuracy of theUnion's claim of a following, was punctuated by nohostile action suggesting or disclosing an antiunion mo-tive.When, on September 26, Giffan made what may becharacterized as a verbal "card showing," by specifyingthe identity of employee card signers, the Respondentdefined in detail the basis - reasonable in my view - for its34Watkins' insistence upon an election as a prerequisite to recognitionmunicate a rejection of the demand to the Union until after his assessmentcommunicated to Selover dunng their early September conversation washad been completednot vacuous for he had discussed the Union's strength withCook35 SeeRetail ClerksUnion,Local 1179,Retail Clerks International As-Moreover,it is clear his mind was not closed on the subject of recognitionsociation,AFL-CIO v. N L RB , 376 F 2d l86 (C A 9)because he undertook an analysis of employee sentiment and did not com-36Supra,in 35336-845 0 - 70 - 26 388DECISIONSOF NATIONALinsistence upon an election. It is no moment here that theanalysis upon which the declination of recognition waspredicated may have been faulty; it is pertinent merely tofind that it was not actuated or premised upon bad faith.In view of the foregoing and upon the record as awhole, I find no basis for concluding that the Respondentrejected the collective-bargaining principle and sought togain time in which to undermine the Union.37 Further, Iimpute no bad faith to Respondent arising from its un-willingness to accept at face value, the Union's card-based claim to majority status articulated in its August 4demand letter and more specifically described during theSeptember 26 telephone conversation between Giffanand Selover.3S Thus, I conclude and find that in the3'Hammond & Irving Incorporated,154 NLRB 1071, cfJoy SilkMills, Inc, supraa"CfFredSnow,Harold Snow and TomSnow,dlblaSnow& Sons,LABOR RELATIONS BOARDabsence of accompanying unfair labor practices revealingbad faith or antiunion hostility on the part of Respondent,and in the absence of a prior, established bargaining rela-tionship between the parties, the General Counsel hasfailed to adduce proof which supports a finding of badfaith on the part of Respondent in insisting upon theBoard-conducted election as a means preferable to thereliance upon authorization cards for resolving the claimof majority advanced by the Union.39RECOMMENDED ORDERUpon the foregoing, I shall recommend that the com-plaint be dismissed in its entirety.134 NLRB 709, enfd 308F 2d 687 (C A. 9)a" Aaron BrothersCompany ofCalifornia, supra11